Citation Nr: 0903344	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  08-03 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease 
with associated muscle fatigue.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS) due to undiagnosed illness.

3.  Entitlement to service connection for a skin disorder, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
August 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In December 2008, the veteran appeared and testified before 
the undersigned Veterans Law Judge at a video-conference 
hearing.  The hearing transcript is associated with the 
claims folder.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (NOD), VA 
must respond by explaining the basis for the decision to the 
veteran (SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

The RO has certified for appeal issues of service connection 
for muscle fatigue, a stomach disorder, Parkinson's disease 
and a skin condition.  At the December 2008 hearing, the 
veteran and his representative indicated that the issues 
involving Parkinson's disease and muscle fatigue symptoms 
involve the same claim.  The Board has rephrased this issue 
as service connection for Parkinson's disease with associated 
muscle fatigue, per agreement with the veteran and his 
representative.

Prior final RO rating decisions in April 1997 and June 1999 
denied service connection claims for stomach symptoms such as 
lactose intolerance, cramps, diarrhea and heartburn.  
Thereafter, liberalizing changes were made to the law 
affecting compensation for disabilities occurring in Persian 
Gulf War veterans by authorizing presumptive service 
connection for a medically unexplained chronic multi-symptom 
illness such as IBS.  See Pub.L. 107-103, Title II, §§ 
203(a), Dec. 27, 2001; 115 Stat. 988, 989; 68 Fed. Reg. 
34339-01 (June 10, 2003).

The veteran currently claims that his stomach symptoms are 
due to undiagnosed illness, and a June 2007 VA compensation 
and pension examination report reflects a diagnosis of 
probable IBS.  

In light of the liberalizing regulations and diagnosis of IBS 
which was not previously established, the Board finds that a 
claim of service connection for IBS due to undiagnosed 
illness is a new claim for jurisdictional purposes, and not 
subject to a prior final decision.  See Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008); Spencer v. Brown, 4 Vet. App. 283 
(1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).

The veteran also claims that his currently manifested skin 
disorders are manifestations of an undiagnosed illness.  The 
veteran's medical records reflect diagnoses of dermatitis and 
nummular eczema, which are known clinical entities.  Thus, 
the presumptive provisions of 38 U.S.C.A. § 1117 do not 
appear to apply.  This claim has not been subject to a final 
decision and has been listed as a separate issue on the title 
page.

The Board finally notes that, at the December 2008 hearing, 
the veteran indicated his desire to pursue claims of (1) 
service connection for post-traumatic stress disorder (PTSD) 
related to service in the Persian Gulf War and (2) service 
connection for an acquired psychiatric disorder secondary to 
service-connected myofascial pain syndrome of the lower back.  
See VA mental health consultation report dated April 2007.  

These issues, which have not been developed and adjudicated 
by the RO, are referred to the RO for appropriate action.

The issue of service connection for a skin disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's Parkinson's disease with associated muscle 
fatigue results from his combined and repeated exposures to 
organophosphates and acetylcholinesterase inhibitors 
(AChEi's) during service.

2.  The veteran's symptomatic IBS is presumed due to his 
service in Southwest Asia during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  Service connection for Parkinson's disease with 
associated muscle fatigue is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Service connection for IBS is warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.317, 
4.114, Diagnostic Code (DC) 7319 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disability on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Certain chronic diseases, such as epilepsies and other 
organic diseases of the nervous system, may be presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran served in Southwest Asia from August 1990 to 
April 1991.  Compensation may be paid to any Persian Gulf War 
veteran "suffering from a chronic disability resulting from 
an undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but 
are not limited to, muscle pain, joint pain, neurologic signs 
or symptoms, and symptoms involving the respiratory system.  
See 38 C.F.R. § 3.317(b).  

The chronic disability must have manifested either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more no later than December 31, 2011, 
and must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory tests.  
Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  Id.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome (CFS); (2) fibromyalgia; (3) IBS; or (4) any 
other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or (C) 
any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).  To date, VA has identified any other 
medically unexplained chronic multi-symptom illnesses for 
purposes of 38 C.F.R. § 3.317.

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi-
symptom illness (such as CFS, fibromyalgia, or IBS) that is 
defined by a cluster of signs or symptoms, or resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms such as those listed in paragraph (b) 
of 38 C.F.R. § 3.317; (3) which became manifest either during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 
38 C.F.R. § 3.317.

Notwithstanding the foregoing presumptive provisions, the 
veteran is not precluded from establishing service connection 
for a disease averred to be related to Gulf War service, as 
long as there is proof of such direct causation.  See 
generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

In December 2008, the veteran submitted to the Board a 
medical opinion authored by B.A.G., MD, PhD., who is 
currently an Associate Professor of Medicine at the 
University of California at San Diego.  Dr. G. is a licensed 
physician and internist holding a doctorate degree in 
biology, focusing on neurobiology.  She has post-doctoral 
training at the Salk Institute in the Computational 
Neurobiology Laboratory, and in epidemiology and statistics 
at UCLA and RAND.  Her accomplishments include authoring and 
co-authoring two RAND reports on illness in Gulf War veterans 
germane to the potential role of AChEi inhibitors in health 
problems.  

Notably, Dr. G. is a member, and former scientific member, of 
VA's Research Advisory Committee on Gulf War Veterans' 
Illnesses (RAC).  VA publishes the findings of RAC on its own 
website.  See http://www1.va.gov/RAC-GWVI/.  Dr. G has 
concluded that it is more likely than not that the veteran's 
early onset of Parkinson's disease bears a causal 
relationship to his active service.  

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, the Board has an obligation to ensure that an 
examination report minimally meets the requirement of being 
sufficiently complete to be adequate for the purpose of 
adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. 
§ 4.2.

Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, U.S. Vet. App. No. 06-3012 (Dec. 1, 2008).  

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

The Board need not recite in its entirety the lengthy opinion 
offered by Dr. G, or necessarily have to determine that all 
aspects of the opinion are supported by the evidentiary 
record.  The premise by Dr. G. that the veteran took 
pyrodostigmine bromide (PB) pre-treatment pills (an AChEi) is 
credible, and his claimed repeated exposure to excessive 
amounts of pesticides (organophosphates) during service in 
the Persian Gulf is adequately supported by Dr. G's own 
expertise and reference to a RAND study.  The Board accepts 
the premise that the veteran's onset of Parkinson's disease 
at age 30 is not a common occurrence.  Dr. G. essentially 
opines that the veteran's combined and repeated exposures to 
organophosphates and AChEi during service elevated his risk 
for incurring a neurodegenerative disease, such as 
Parkinson's disease.  In formulating this opinion, Dr. G. has 
referenced 99 separate scientific and medical articles.

On this record, the Board finds that Dr. G's opinion is based 
upon a sufficiently accurate factual predicate.  The Board 
has no reason to challenge the expertise of Dr. G or her 
application of her knowledge to the currently known 
scientific and medical knowledge.  On this record, the Board 
concludes that the veteran's Parkinson's disease with 
associated muscle fatigue results from his combined and 
repeated exposures to organophosphates and AChEi's during 
service.  Any reasonable doubt is resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  The claim, therefore, is 
granted.

With respect to the veteran's stomach disorder claim, the law 
currently in effect provides for service connection for IBS 
manifested to a compensable degree at any time in service or 
after service to the present time.  A June 2007 VA 
compensation and pension examination report diagnosed the 
veteran's abdominal complaints of unknown etiology as "more 
likely than not secondary to an irritable bowel syndrome." 

The Board resolves reasonable doubt in favor of the veteran 
by accepting this diagnosis and the veteran's lay report of 
symptoms, as establishing that the veteran manifests IBS to a 
compensable degree.  See 38 C.F.R. § 4.114, DC 7319.  
Accordingly, the Board grants a claim for service connection 
for IBS, claimed as stomach problems, under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
claims decided at this time, the Board is granting in full 
the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further discussed.

ORDER

Service connection for Parkinson's disease with associated 
muscle fatigue is granted.

Service connection for IBS is granted.


REMAND

At his hearing in December 2008, the veteran testified that 
private medical records in the possession of Kaiser 
Permanente were pertinent to his claim.  The veteran was 
having difficulty obtaining these records, and had been 
informed they were archived many years ago.  He could not say 
whether such records were no longer available.

In an effort to avoid a remand of the case, the veteran was 
provided a 60-day period of time to produce those records on 
his own or inform VA as to the availability or non-
availability of the Kaiser Permanente records.  To date, the 
veteran has not informed VA as to whether a remand to assist 
him in obtaining these records would be helpful or futile.  
The Board must err on the side of caution and remand this 
case to assist the veteran in obtaining records from Kaiser 
Permanente.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and provide him 
the necessary information and 
authorizations to assist him in 
associating with the claims folder all 
pertinent medical records in the 
possession of Kaiser Permanente.

2.  Thereafter, the RO should readjudicate 
the claim on appeal.  If any benefit 
sought on appeal remains denied, the RO 
should provide the appellant and his 
representative a supplemental statement of 
the case (SSOC) and an appropriate period 
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


